F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                              January 3, 2007
                                TENTH CIRCUIT              Elisabeth A. Shumaker
                                                               Clerk of Court


KEITH E. FRAZIER,

      Plaintiff-Appellant,

v.                                                  No. 06-1286
                                            (D.C. No. 06-CV-0309-ZLW)
JOE ORTIZ, Executive Director,                     (D. Colorado)
Colorado Department of Corrections
(CDOC); HOYT A. BRILL, Warden, Kit
Carson Correctional Center (KCCC);
CORRECTIONS CORPORATION OF
AMERICA (CCA); COLORADO
DEPARTMENT OF CORRECTIONS;
KIT CARSON CORRECTIONAL
CENTER; MICHAEL ARRELANO,
Chief, CDOC Private Prisons Monitoring
Unit; BRIAN FERRELL, Vice President,
CCA State Customer Relations;
ANTHONY A. DeCESARO, Step III
Grievance Officer, CDOC; DANA
BUSTOS, Inmate Classification
Representative/Spokesperson, CDOC,
John/Jane Doe #1, Administrative Head,
Denver Reception & Diagnostic Center;
NOLIN RENFROW, Director of Prisons,
CDOC, John/Jane Doe #2, Manager of
Offender Management, CDOC;
CENTRAL CLASSIFICATION
COMMITTEE, CDOC; FACILITY
CLASSIFICATION COMMITTEE, KCCC,
John/Jane Doe #3, Case Management
Supervisor, KCCC; TERESA REYNOLDS,
Legal Assistant II/Office of Correctional
Legal Services/Central Reading Committee,
CDOC; CATHIE HOLST, Manager of Office
of Correctional Legal Services/Central
Reading Committee Chairperson, CDOC,
John/Jane Doe #4, Chief of Rehabilitation
Services, CDOC, John/Jane Doe #5, Sex
Offender Treatment and Monitoring
Program Administrator, CDOC;
OFFENDER READING MATERIAL
COMMITTEE, KCCC, John/Jane Doe #6,
Chief of Clinical Service, KCCC,
John/Jane Doe #7, Assistant Director of
Clinical Services, Services, KCCC; REED
BERNDT, Mental Health Coordinator,
KCCC; D. TERRY, Business
Manager/Legal Department, KCCC;
FUCHS, Litigation Coordinator, KCCC;
CYNTHIA WILKINSON, A Unit
Manager/Disciplinary Hearing
Committee, KCCC; NOTHTURFT,
Property Officer, KCCC; CAPTAIN
ERHART, KCCC; TAYLOR, Lieutenant,
KCCC; McLINSKY, Correctional
Officer, KCCC; TRACHSEL,
Correctional Officer, KCCC; STEVE
PHILLIPS, Property Officer, KCCC;
GREG WILKINSON, B Unit Manager,
KCCC; BALLWEG, Case Manager,
KCCC; MAILROOM CLERKS, KCCC;
REYMAN, Case Manager, KCCC;
WISEMAN, Liason [sic], CDOC Private
Prisons Monitoring Unit; RENEE BAIR,
Programs Manager/Grievance Officer,
KCCC; CAPTAIN MORALES, KCCC;
BREEDLOVE, Chief of Security, KCCC;
OFFICER HALL (rank unknown),
KCCC; OFFICER SANDOVAL (rank
unknown), KCCC; VAUGHN, Grievance
Officer, KCCC; R. GALINDO, Captain
KCCC; DYCUS, Librarian/Law
Librarian, KCCC; LAMPE, Case
Manager, KCCC; SUTERLEE, Grievance
Officer, KCCC; SERGEANT KEIL,
KCCC; SPRADLING, Case Manager,
KCCC; FRANZ, Grievance Officer,

                                            -2-
 KCCC,

           Defendants-Appellees.



                               ORDER AND JUDGMENT *


Before HENRY, BRISCOE, and O’BRIEN, Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

ordered submitted without oral argument.

       Keith Frazier, a Colorado prisoner appearing pro se, appeals the dismissal of his

amended complaint without prejudice for failing to file a short and plain statement of his

claims. We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

                                              I.

       Frazier commenced this suit by filing a 149 page complaint with the district court,

alleging a host of constitutional violations by prison officials. After attempting to sift

through the complaint, the magistrate judge ordered Frazier to file an amended complaint

       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec. 1, 2006) and 10th Cir. R.
32.1 (eff. Jan. 1, 2007).



                                             -3-
because the poor quality of the copy submitted to the district court rendered parts of it

illegible and its bulk prevented the parties and the court from having notice as to the

nature of his claims.

       In response, Frazier filed an amended complaint totaling 136 pages that was in

most respects identical to his original complaint. Simultaneously, Frazier objected to the

order requiring an amended complaint, on the ground that editing his complaint any

further risked “upsetting the delicate balance of his intricately interwoven complaint. . . .”

Objection to Order of Magistrate Judge to Amend Compl. at 4. Frazier reported that he

had removed one claim, but that the sheer number of defendants – fifty-one – prevented

him from trimming the complaint any more. Id. at 3-4. Concluding that the amended

complaint was still “excessively long,” the district court dismissed Frazier’s complaint for

failing to “contain a short and plain statement of Mr. Frazier’s claims showing that he is

entitled to relief in this action.” Order and J. of Dismissal at 4. The district court

subsequently overruled Frazier’s objection to the order requiring an amended complaint,

along with a supplemental objection, because it had already dismissed the case.

       Frazier then filed this appeal without paying the filing fee. The district court

denied Frazier’s motion for leave to proceed on appeal in forma pauperis, finding that

Frazier had not identified the existence of a reasoned, nonfrivolous argument. Frazier

thereafter consented to making partial payments of the filing fee from his prison account.

                                              II.

       We review the district court’s decision to dismiss Frazier’s amended complaint

                                              -4-
without prejudice for abuse of discretion. Kuehl v. FDIC, 8 F.3d 905, 908 (1st Cir.

1993). Rule 8(a) commands that a complaint shall contain, among other things, “a short

and plain statement of the claim showing that the pleader is entitled to relief. . . .” The

district court determined that Frazier’s amended complaint offered no “short and plain

statement” because of its excessive length and illegible print. Frazier argues on appeal

that he was unable to shave off more material because he is incarcerated and is suing

fifty-one defendants. Frazier further contends that the magistrate judge’s order was too

vague as to how short the complaint should be.

       The short and plain statement rule is a de minimus requirement, compelling the

plaintiff only to give his opponents “‘fair notice of what the plaintiff’s claim is and the

grounds upon which it rests.’” USW v. Or. Steel Mills, Inc., 322 F.3d 1222, 1228 (10th

Cir. 2003) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). We require only “a

generalized statement of the facts from which the defendant may form a responsive

pleading. . . .” New Home Appliance Ctr., Inc. v. Thompson, 250 F.2d 881, 883 (10th

Cir. 1957).

       Our review of both of Frazier’s complaints reveals that they fall below this

standard by quite a distance. Frazier’s original and amended complaints total 149 and

136 pages, respectively. Many of the pages are virtually unreadable because the print is

too light. Much of the included detail is unnecessary to give fair notice to the defendants.

For instance, the first paragraph of Claim One explains that it seeks recovery for

confiscation and destruction of personal property in violation of Frazier’s rights under the

                                             -5-
Fourth, Sixth, and Fourteenth Amendments. Instead of moving on to his next claim,

Frazier then launches into a sprawling chronicle of the alleged loss of his property and his

experiences with the prison grievance system. In addition, he lists the defendants

individually at the beginning of his complaint and then lists them again in his relief

section, thereby wasting dozens of pages on repetitive information.

       While Frazier contends that the unique nature of his case requires this level of

detail, he gives no explanation why his case is so different from the norm that he must

include such minute detail. Without commenting on the merits of his claims, his

allegations appear to present a fairly typical prisoner lawsuit involving accusations that

the prison has taken his property, retaliated against him for filing grievances, and failed to

give adequate notice as to when breakfast would be served. Further, if Frazier is

concerned that a short and plain statement will be insufficient to define the factual and

legal bases of his claims, “the liberal opportunity for discovery and the other pretrial

procedures established by the” Federal Rules of Civil Procedure solve that potential

problem. Conley, 355 U.S. at 47-48. At the moment, his extended discussion of his

claims cloud, rather than illuminate, whatever facts and law may support his right to

recovery.

       Frazier tries to save his complaints by arguing that Rule 8(a) establishes a floor

(the complaint must at least be “a short and plain statement”) instead of a ceiling (the

complaint must be no more than “a short and plain statement”). We have previously

indicated, however, that Rule 8(a) establishes the latter: “It is sufficient, and indeed all

                                              -6-
that is permissible, if the complaint concisely states facts upon which relief can be

granted upon any legally sustainable basis. Only a generalized statement of the facts

from which the defendant may form a responsive pleading is necessary or permissible. . .

.” Thompson, 250 F.2d at 883 (emphases added). This interpretation of Rule 8(a)

squares with the plain text of the rule, which requires the complaint to be a short and plain

statement. See Fed. R. Civ. P. 8(a) (“A pleading . . . shall contain . . . a short and plain

statement of the claim showing that the pleader is entitled to relief. . . .”) (emphasis

added).

       Finally, Frazier asserts that he complied as best he could given what he

characterizes as vague direction from the magistrate judge. On the contrary, the

magistrate judge directed Frazier to submit an amended complaint that was “simple,

concise, and direct” and that “present[ed] his claims in a manageable format that allows

the court and the Defendants to know what claims are being asserted and to be able to

respond to those claims.” Magistrate Judge Order at 4. Whatever uncertainty Frazier

may have had after reading this order, it clearly should have left him with the impression

that more than a nine percent reduction (thirteen pages out of 149) was in order. We

therefore find no abuse of discretion in the district court’s dismissal of Frazier’s amended

complaint.1




       1
         Frazier also objects to the portion of the magistrate judge’s order directing him to
serve each defendant with a copy of his complaint. Because the district court did not rely
on this ground in dismissing his complaint, we need not address this issue.

                                              -7-
                                          III.

       The judgment of the district court is AFFIRMED. Frazier’s request to proceed on

appeal in forma pauperis is DENIED. Frazier must make immediate payment of the

unpaid balance due on his filing fee.



                                                 Entered for the Court


                                                 Mary Beck Briscoe
                                                 Circuit Judge




                                          -8-